          Case 4:19-cv-00094-LPR Document 31 Filed 12/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


WILLIE HUDSON                                                                  PLAINTIFF


v.                               Case No. 4:19-cv-00094-LPR


ELITE WORKFORCE MANAGEMENT, et al.                                           DEFENDANTS


                                          JUDGMENT

       Pursuant to the Order entered on this day, it is considered, ordered, and adjudged that

judgment is entered dismissing this case with prejudice. The Court will retain jurisdiction to

enforce the terms of the settlement if necessary.

       IT IS SO ADJUDGED this 10th day of December 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
